DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.
Applicant argues that the amendments distinguish from the cited art, but due at least to a clarity issue at a critical portion of the amendment, it is difficult to determine if this is the case. See below (Claim Rejections – 35 USC 112).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “when the speed of the vehicle is higher than or equal to the predetermined speed, the ambient temperature of the pump unit or the temperature of the gas passing through the intake passage does not exceed the predetermined range and the controller does not reduce the rotational speed of the pump body” is unclear. Specifically, this limitation appears to have critical grammatical issues.
First, it would seem that the word “and” (emphasized above) does not belong, as it renders the clause incomplete. Rather, it seems as if a list was intended and that the aforementioned “and” should have been a comma. 
when the speed of the vehicle is higher than or equal to the predetermined speed, the ambient temperature of the pump unit or the temperature of the gas passing through the intake passage does not exceed the predetermined range, the controller does not reduce the rotational speed of the pump body.
However, this clause too is unclear, since the list would appear to include two items separated only by a comma instead of with an “or” or an “and”. (Notably, one of the list items itself has two possible options.)
As best understood, the two list items are:
the speed of the vehicle is higher than or equal to the predetermined speed.
the ambient temperature of the pump unit or the temperature of the gas passing through the intake passage does not exceed the predetermined range.
Accordingly, it is unclear if the limitation is meant to read as:
when 
the speed of the vehicle is higher than or equal to the predetermined speed[[,]] or 
the ambient temperature of the pump unit or the temperature of the gas passing through the intake passage does not exceed the predetermined range, 
the controller does not reduce the rotational speed of the pump body.
OR
when 
the speed of the vehicle is higher than or equal to the predetermined speed[[,]] and 
the ambient temperature of the pump unit or the temperature of the gas passing through the intake passage does not exceed the predetermined range, 
the controller does not reduce the rotational speed of the pump body.
Moreover, either way the limitation is understood (A or B) presents another clarity issue. Presumably, the recited conditions are intended to describe states that are considered by the controller logic.
Let us first consider the claimed invention according to option A. This would describe a system in which, if the speed of the vehicle is equal to or higher than the predetermined speed, even if the temperature of interest IS HIGHER the predetermined range, the controller would still NOT reduce the pump speed. While not impossible, this is antithetical to the specification [0003 – 0008], which explicitly discusses that avoiding excessive pump temperature is the primary goal of the system. If this is indeed the intended interpretation of the claimed invention, Examiner requests some discussion be provided to reconcile the seeming contradiction between the goals described in the specification and the function of the claimed invention. Such a discussion is deemed necessary to properly understand and treat the claimed invention on the merits.
Let us now consider the claimed invention according to option B. This would describe a system in which, if the speed of the vehicle is LOWER than the predetermined speed, even though the temperature of interest IS LOWER the predetermined range, the controller WOULD reduce the pump speed. This too seems peculiar. If the pump is deemed to be in a safe temperature range, why is the controller configured to reduce the speed? This too would not seem to comport with the specification. As best understood, the pump speed is only intended to be reduced if its temperature condition deems it desirable. Presumably, this is because such a speed reduction may reduce efficiency. Accordingly, this cost is only paid when not paying it may cause damage to the pump. If this is indeed the intended interpretation of the claimed invention, Examiner requests some discussion be provided to reconcile the seeming contradiction between the goals described in the specification and the function of the claimed invention. Such a discussion is deemed necessary to properly understand and treat the claimed invention on the merits.

For clarity, in addition to correcting any grammatical issues with the claims, Applicant is asked to directly answer the following question, as is detailed in the interview summary filed 12/8/20: Under each of the following four conditions, does the controller reduce the rotational speed of the pump body or not?

Is the pump speed reduced?
Pump temperature
High
I
II

Low
III
IV


Low
High


Vehicle speed




It was speculated during the above-mentioned interview that quadrants I, III, and IV of the above table are filled in as follows:
Is the pump speed reduced?
Pump temperature
High
Yes
II (?)

Low
No
No


Low
High


Vehicle speed


Focusing for a moment on quadrant II of the speculated table:
If the pump speed is reduced, then it would appear that the speed is not actually ever being considered, as its state does not affect the control decision. In other words, the pump speed will be reduced if and only if 
If the pump speed is not reduced, Examiner would ask for clarity as to why not? As best understood, the ultimate parameter of interest in a reasoning to reduce the pump speed in the present context is the pump temperature (i.e. being too hot). While the vehicle being above a given speed may provide cooling, if that cooling is not effectively cooling the pump enough, why not reduce the speed? While it is not necessarily improper to claim such a feature, Examiner asks for clarity to ensure a proper understanding and examination of the present invention.
For purposes of examination, the limitation in question will be interpreted, as follows:
when the speed of the vehicle is higher than or equal to the predetermined speed[[,]] and the ambient temperature of the pump unit or the temperature of the gas passing through the intake passage does not exceed the predetermined range, the controller does not reduce the rotational speed of the pump body.
However, to be clear, the limitation is being understood under the guidelines of broadest reasonable interpretation, as requiring that the controller not reduce the rotational speed of the pump body when the recited condition is prevailing, but it does NOT require that the recited condition be considered in the control strategy of the pump. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba (US 2015/0285170) in view of Hanson (US 4,519,755) in view of Hanson (US 4,519,755).

In re claim 1, Nanba discloses an evaporated fuel processing device (title) comprising:
a pump unit comprising a pump body (fig 1: 35) configured to pump out evaporated fuel generated in a fuel tank (100) to an intake passage (4), and a pump controller (452) configured to drive the pump body [0022, 0024]; and
a controller (45) configured to cause the pump controller to control the pump body,
wherein 
when a speed of the vehicle on which the pump unit is mounted is lower than a predetermined speed and when a pump-associated-temperature* ([0027]: engine coolant temperature) exceeds a predetermined range, the controller reduces a rotational speed of the pump body as compared to a state where the pump-associated-temperature does not exceed the predetermined range [0027]; and
when the speed of the vehicle is higher than or equal to the predetermined speed, the pump-associated-temperature does not exceed the predetermined range and the controller does not reduce the rotational speed of the pump body (see above, Claim Rejections – 35 USC 112. It is apparent that the controller does not reduce the pump speed when the pump-associated-temperature does not exceed the predetermined range, regardless of the vehicle speed).
Nanba discloses wherein the pump-associated-temperature is engine coolant temperature and thus lacks wherein the pump-associated-temperature is an ambient temperature of the pump unit or a temperature of gas passing through the intake passage. (It should be noted that the present application [0007] considers engine coolant temperature as an alternative to an ambient temperature of the pump unit or a temperature of gas passing through the intake passage in the present context.) 
Hanson discloses a pump control system wherein when an ambient temperature of a pump unit is high, the speed of the pump is reduced (col 7, ln 59 – col 8, ln 9). (It is noted that the pump of Hanson is a gaseous pump (col 2, ln 47).)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Nanba by providing wherein the pump-associated-temperature is an ambient temperature of the pump unit (i.e. providing wherein when an ambient temperature of a pump is high, the speed of the pump is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747